COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-15-00171-CV


ANTHONY E. GILL                                                      APPELLANT

                                         V.

CSL PLASMA, INC.                                                      APPELLEE


                                     ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 141-274975-14

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Motion To Withdraw Appeal,” which is

unopposed. It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.
      1
       See Tex. R. App. P. 47.4.
DELIVERED: July 16, 2015




                           2